Citation Nr: 1648285	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-38 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc and joint disease at L3-4, L4-5, and herniated nucleus pulposus L3-4 (lumbar spine disability), currently rated 40 percent disabling.

2.  Entitlement to a separate compensable rating for left lower extremity lumbar radiculopathy.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar spine disability. 

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar spine disability. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for injury to the nose with nasal deformity and respiratory ailments (residuals of a nose injury).

6.  Entitlement to service connection for residuals of a nose injury.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran served on active duty from December 8, 1989 to December 27, 1989, and from June 2002 to December 2002. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board notes that the Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected lumbar spine disability during the pendency of the appeal. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  During the pendency of the appeal, the RO considered and subsequently denied a claim for TDIU in March 2014. See March 2014 Rating Decision.  The Veteran has not expressed disagreement with this decision.  It is still possible to raise the issue of entitlement to TDIU as part and parcel of the increased rating claim on appeal.  The Veteran has not indicated, however, that this disability causes unemployability, and there is conflicting evidence as to whether the Veteran is currently employed.  The Veteran indicated in his February 2014 application for increased compensation based on unemployability that he had not worked since February 2013, but a January 2014 VA treatment note indicated that the Veteran was working as a teller for Citibank.  In these circumstances, the Board finds that there is insufficient evidence of unemployability due to the lumbar spine disability on appeal to raise the issue of entitlement to a TDIU in connection with this claim.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2014, the Board remanded the appeal for additional evidentiary development.

The issues of entitlement to service connection for right and left knee disorders, as well as residuals of a nose injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for injury to the nose with nasal deformity and respiratory ailments.

2.  The evidence received since the December 2006 rating decision as to the issue of service connection for injury to the nose with nasal deformity and respiratory ailments relates to the basis for the prior denial.

3.  Throughout the time period on appeal, the Veteran's lumbar spine disability did not manifest in IVDS having a total duration of at least 6 weeks in the past 12 months; nor is there unfavorable ankylosis of the entire thoracolumbar spine.

4.  Beginning August 15, 2014, the Veteran has had left lower extremity lumbar radiculopathy approximating mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The December 2006 RO decision denying service connection for injury to the nose with nasal deformity and respiratory ailments is final. 38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for injury to the nose with nasal deformity and respiratory ailments. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a disability rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5242 (2015).

4.  The criteria for a separately compensable rating of 10 percent, but no greater, for left lower extremity lumbar radiculopathy, beginning August 15, 2014, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the claim to reopen, the Board concludes that the VCAA does not preclude the Board from determining whether new and material evidence has been received sufficient to reopen the claim for residuals of a nose injury. This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747  (1992).

With regard to the Veteran's claim for increased rating for lumbar spine disability, the Board notes that VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the record reflects that the RO provided the Veteran with the requisite notice in May 2008, prior to the initial October 2008 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's back was medically evaluated in December 2009 and August 2014.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Application to Reopen

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO initially denied the Veteran's claim for service connection for injury to the nose with nasal deformity and respiratory ailments in December 2006, finding that there was no evidence of a relationship between the Veteran's deviated septum and service. The Veteran did not appeal and did not submit new and material evidence within one year. Therefore, the December 2006 denial was final. See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

Pertinent evidence received since the December 2006 denial of the claim for residuals of nose injury includes ongoing VA treatment records which reflect diagnoses of additional nasal and/or respiratory deformities and demonstrate a continuity of symptomatology following service. Hence, the additional evidence pertains to an element of the claims that was previously found to be lacking and raises a reasonable possibility of substantiating the claims by suggesting that the Veteran's current nasal and/or respiratory disabilities may be related to service. See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination). The evidence is, therefore, new and material, and the claim of service connection for residuals of nose injury are reopened.

III.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327 (a) (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a , DC 5242, applicable to degenerative arthritis of the spine. All diseases and injuries of the spine other than IVDS, however, are rated under the general rating formula for diseases and injuries of the spine (general rating formula). IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine. In addition, the only higher schedular rating available under the formula for rating IVDS based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran submitted a claim for increased rating for his lumbar spine disability in May 2008.  Therefore, the Board will consider whether an increased rating for the disability on appeal is warranted from May 2007, one year prior to the receipt of the Veteran's claim for increased disability rating. See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5110 (b)(3) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").

For the following reasons, the Board finds that, during the appeal period, a rating higher than 40 percent is not warranted.

The pertinent medical evidence from the period on appeal consists of VA examination reports from December 2009 and August 2014.  VA treatment records from June 2008 to March 2015 are also associated with the claims file.

Neither the VA treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine reflective of a higher rating. The lay statements similarly do not indicate that there has been ankylosis. Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis. See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

While the VA examination reports reflected that he suffered from IVDS, the Veteran's symptoms of IVDS do not more nearly approximate the criteria for a higher, 60 percent rating under the general rating formula.  Specifically, the December 2009 VA examination report reflected that the Veteran had 4 or 5 incapacitating episodes requiring him to stay in bed for 1 to 2 days at a time in the previous year.  Additionally, the August 2014 examination report noted at least 1 week, but less than 2 weeks of incapacitating episodes over the previous year.  Neither of these reports reflect symptoms of IVDS more nearly approximating 6 weeks of incapacitating episodes over a 12 month period.

However, the Board finds that a separate rating for radiculopathy is warranted.  DC 8520 rates neurological impairment based on the degree of complete or incomplete paralysis of the sciatic nerve. Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild. Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation. 38 C.F.R. § 4.124a, DC 8520.

Under the relevant criteria, a 10 percent rating is warranted for left lower extremity radiculopathy effective August 15, 2014, the date of the most recent VA examination.  On that date, while straight leg raise test was negative, the Veteran was noted to have mild left radiculopathy of the sciatic nerve, and physical examination showed decreased sensation in the left foot/toes.  Resolving reasonable doubt in the Veteran's favor, the Board finds that such findings reflect mild incomplete paralysis of the sciatic nerve.  Thus, a separate 10 percent rating is warranted.   The evidence does not reflect any more severe than "mild" incomplete paralysis of the left leg sciatic nerve; at that time, the examiner specifically noted no paresthesias/dysesthesias or numbness, and only mild intermittent pain in the left lower extremity, and specified that the severity of the radiculopathy was "mild" rather than "moderate" or "severe."  While an examiner's characterization of the level of the disability is not binding on the Board, 38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity"), here the examiner's characterization is consistent with the above evidence of record.

Furthermore, a separate, compensable rating for left lower extremity radiculopathy is not warranted prior to August 15, 2014.  Although the record contains intermittent reports of radiating pain in the left lower extremity prior to this date, all corresponding physical examinations did not reveal decreased sensation in the left lower extremity, nor did they result in a diagnosed neurological disability.  In this regard, radiating pain, in the absence of associated objective neurologic abnormalities, is specifically contemplated in the criteria for ratings under the general rating formula.

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1). However, while the Board recognizes the Veteran's difficulties caused by his disabilities, as discussed above, such disabilities are adequately contemplated in the applicable rating criteria. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Even considering the Veteran's lumbar spine and left lower extremity symptoms and functional impairment, including pain aggravated by prolonged sitting, standing, or ambulation, such difficulties do not represent an unusual disability picture given the ratings assigned above. Although the symptoms are not specifically referenced in the general rating formula, they are the result of pain. The general rating formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed. Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40  4.45. 

Finally in this regard, In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, a rating in excess of 40 percent for lumbar spine disability is not warranted, a separate 10 percent rating for left lower extremity lumbar radiculopathy, but no higher, from August 15, 2014, is warranted, and there is no basis for staged rating of either disability.  As the preponderance of the evidence is against assignment of any higher or separate rating, the benefit-of-the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

As new and material evidence has been received, the claim of service connection for injury to the nose with nasal deformity and respiratory ailments is reopened, and the appeal is granted to this extent only.

A rating in excess of 40 percent for degenerative disc and joint disease at L3-4, L4-5, and herniated nucleus pulposus L3-4 is denied.

A 10 percent rating for left lower extremity lumbar radiculopathy, beginning August 15, 2015, is granted, subject to the laws and regulations controlling the award of monetary benefits.



REMAND

With regard to the claim for service connection for injury to the nose with nasal deformity and respiratory ailments, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, medical records include diagnoses of deviated septum and chronic rhinitis.  See, e.g., VA treatment records dated September 2004, October 2005, and July 2010.  Additionally, the Veteran contends that he suffered a nose injury in service when he was hit in the nose with the butt of a rifle in 2002, and consequently has suffered respiratory ailments since that time.  Although there is no record of such injury in the service treatment records (STRs), an August 2002 STR reflected a diagnosis of sinusitis.  As such, the Board finds that VA's duty to obtain an examination as to the nature and etiology of any current residuals of a nose injury, to include diagnosed deviated septum and chronic rhinitis, is triggered.
 
Regarding the claims for right and left knee disorders, the Board finds that its April 2014 Remand directives have not been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The case is again remanded for the AOJ to obtain an addendum opinion that also addresses whether the Veteran's left and right knee disorders are aggravated by his service-connected lumbar spine disability.

Although the August 2014 VA examiner opined that the Veteran's knee disabilities were not aggravated by the service-connected lumbar spine disability, the accompanying rationale is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examiner stated "back conditions do not lead to the development of any knee problems.  The preponderance of currently established medical and scientific evidence does not support such a relationship."  As the examiner did not include a citation to medical or scientific evidence, or specifically address the facts of this particular Veteran's case, the Board finds that the opinion does not provide rationale sufficient to decide the Veteran's claim.

Accordingly, an addendum opinion which specifies the medical literature referred to in support of the conclusion that a lumbar spine disability cannot aggravate a knee disability, in addition to consideration of the particular back and knee disorders in this case, is necessary.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of residuals of a nose injury (to include chronic rhinitis and deviated septum).  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For all nasal/respiratory disabilities identified, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that any nasal/respiratory disability/residual of a head injury had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's diagnosed sinusitis in service, is related to his reported nose injury in service, or is otherwise the result of a disease or injury in service?

The examiner should provide reasons for each opinion given.

2.  Return the claims file to the August 2014 VA examiner (or another suitable examiner, if unavailable) and request an addendum opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected lumbar spine disability has aggravated the Veteran's right and/or left knee disorders.  The examiner should elaborate on the statement that "back conditions do not lead to the development of any knee problems," and the "preponderance of currently established medical and scientific evidence does not support such a relationship."  The examiner should specifically address the symptoms of the Veteran's low back disability and address whether they aggravate the knee disabilities, and give citations for the relevant medical and scientific evidence to which he cited.

If aggravation is not found, the examiner should provide rationale, including citations to any medical and/or scientific literature relied upon.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

3.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


